 Case: 4:20-cr-00829-SEP-JMB Doc. #: 2 Filed: 12/23/20 Page: 1 of 3 PageID #: 7
                                                                                       F1LED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                          DEC 2 3 2020
                                     EASTERN DIVISION
                                                                                   U. S. DISTRICT CQURT
                                                                                 EASTERN DISTRICT OF MO
UNITED STATES OF AMERICA,                            )                                    ST.LOUIS
                                                     )
                       Plaintiff,                    )
                                                     )      No.
vs.                                                  )
                                                     )
MALIK DORSEY and                                     )
DARRION GARDNER,                                    )
                                                    )
                                                             4:20CR829 SEP/JMB
                       Defendants.                  )

                                        INDICTMENT
                                         COUNT ONE
The Grand Jury charges that:

      On or about December 5, 2020, in St. Louis County, within the Eastern District of Missouri,

                                     MALIK DORSEY and
                                     DARRION GARDNER,

the Defendants herein, aiding and abetting each other, did obstruct, delay, or affect commerce or

the movement of any article or commodity in commerce, or attempt to do so, by the robbery of T-

Mobile, which is a commercial establishment engaged in interstate or foreign commerce and in the

business of buying and selling articles and commodities that have been previously transported in

interstate or foreign commerce.

       In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                         COUNT TWO

The Grand Jury further charges that:

      On or about December 5, 2020, in St. Louis County, within the Eastern District of Missouri,

                                     MALIK DORSEY and
                                     DARRION GARDNER,

the Defendants herein, aiding and abetting each other, knowingly possessed and brandished a

firearm, in furtherance of a crime of violence for which they may be prosecuted in a court of the

United States, that is, obstructing, delaying, or affecting commerce, or attempting to do so, by
 Case: 4:20-cr-00829-SEP-JMB Doc. #: 2 Filed: 12/23/20 Page: 2 of 3 PageID #: 8

robbery, as charged in Count One herein.

       In violation of Title 18, United States Code, Section 924(c)(1 )(A) and 2.

                                        COUNT THREE

The Grand Jury further charges that:

      On or about December 7, 2020, in St. Louis County, within the Eastern District of Missouri,
                                    MALIK DORSEY and
                                    DARRION GARDNER,

the Defendants herein, aiding and abetting each other, did obstruct, delay, or affect commerce or

the movement of any article or commodity in commerce, or attempt to do so, by the robbery of

Universal Accessories, which is a commercial establishment engaged in interstate or foreign

commerce and in the business of buying and selling articles and commodities that have been

previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                         COUNTFOUR

The Grand Jury further charges that:

     On or about December 7, 2020, in St. Louis County, within the Eastern District of Missouri,

                                    MALIK DORSEY and
                                    DARRION GARDNER,
the Defendants herein, aiding and abetting each other, knowingly possessed and brandished a

firearm, in furtherance of a crime of violence for which they may be prosecuted in a court of the

United States, that is, obstructing, delaying, or affecting commerce, or attempting to do so, by

robbery, as charged in Count Three herein.

       In violation of Title 18, United States Code, Section 924( c)(1 )(A) and 2.

                                         COUNT FIVE

The Grand Jury further charges that:

     On or about December 9, 2020, in St. Louis County, within the Eastern District of Missouri,

                                       MALIK DORSEY,

the Defendant herein, did obstruct, delay, or affect commerce or the movement of any article or
 Case: 4:20-cr-00829-SEP-JMB Doc. #: 2 Filed: 12/23/20 Page: 3 of 3 PageID #: 9

commodity in commerce, or attempt to do so,' by the attempted robbery of Boost Mobile, which is

a commercial establishment engaged in interstate or foreign commerce and in the business of

buying and selling articles and commodities that have been previously transported in interstate or

foreign commerce.

       In violation of Title 18, United States Code, Sections 1951(a).

                                          COUNT SIX

The Grand Jury further charges that:

     On or about December 9, 2020, in St. Louis County, within the Eastern District of Missouri,

                                       MALIK DORSEY,

the Defendant herein, knowingly possessed and brandished a firearm, in furtherance of a crime of

violence for which he may be prosecuted in a court of the United States, that is, obstructing,

delaying, or affecting commerce, or attempting to do so, by attempted robbery, as charged in Count

Five herein.

       In violation of Title 18, United States Code, Section 924(c)(1 )(A).

                                                            A TRUE BILL


                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney


CASSANDRA J. WIEMKEN, #91586KY
Assistant United States Attorney
